Appeal by the defendant from a judgment of the County Court, Suffolk County (Corso, J.), rendered July 10, 2002, convicting him of kidnapping in the first degree, rape in the first degree (three counts), sodomy in the first degree, assault in the second degree, and aggravated criminal contempt, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Andrickson, 7 AD3d 725 [2004]; People v See, 2 AD3d 544 [2003]; People v Sherman, 2 AD3d 466 [2003]; People v Isles, 304 AD2d 590 [2003]).
The defendant was not deprived of his right to the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]; People v Hill, 281 AD2d 917 [2001]; People v Kirkey, 248 AD2d 979 [1998]; People v Claitt, 222 AD2d 1038 [1995]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Adams and Skelos, JJ., concur.